        Case 4:21-cv-00801-HSG Document 34 Filed 05/03/21 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                              NORTHERN DISTRICT OF CALIFORNIA

 3                                                     )
     KIMBERLY NEGRON, on behalf of herself and         ) Case No.: 4:21-cv-00801-HSG
 4   all others similarly situated,                    )
                                                       ) ORDER REGARDING
 5
                   Plaintiff,                          ) SUBSTITUTION OF PARTIES
 6                                                     )
                   v.                                  )
 7                                                     )
     GOOGLE LLC,                                       )
 8                                                     )
 9                 Defendant.                          )
                                                       )
10

11           PURSUANT TO STIPULATION, IT IS ORDERED that SPX Total Body Fitness LLC
12   d/b/a The Studio Empower (“SPX”) is substituted as plaintiff in place of Kimberly Negron, that
13   the case caption may be amended accordingly as follows:
14

15                                                         )
     SPX Total Body Fitness LLC, d/b/a The Studio          ) Case No.: 4:21-cv-00801-HSG
16
     Empower, on behalf of itself and all others           )
17   similarly situated,                                   )
                                                           )
18                 Plaintiff,                              )
                                                           )
19                 v.                                      )
                                                           )
20
     GOOGLE LLC,                                           )
21                                                         )
                   Defendant.                              )
22                                                         )
23

24   Dated: 5/3/2021                                _____________________________________
                                                    HONORABLE HAYWOOD S. GILLIAM, JR.
25                                                  UNITED STATES DISTRICT JUDGE
26

27

28


     ORDER                                           -5-                  CASE NO: 4:21-CV-00801-HSG
